Harold E. Koremaet, J.
Petitioner, Democratic candidate for the office of alderman for the 15th ward in the City of Albany, moves for an order declaring invalid a petition filed with the Board of Elections, County of Albany, for opportunity to write in the name of an undesignated candidate for the Republican Party for that office. Petitioner contends that the petition filed does not contain a valid authentication statement of certificate as required by section 148-a of the Election Law. The respondent committee of the Republican Party contends that there has been substantial compliance with the requirements of that section.
The petition is subject to the same objections and determination thereof as petitions filed pursuant to section 135 of the Election Law (see § 148). The requirements of section 148-a are that, in the statement of witness to the signatures contained on the petition there must be set forth the witness’ present residence address and the election and assembly district in which it is located, as well as the year in which the witness last registered and his then residence address and the election and assembly district in which such address was located.
The statement of witness in the petition before the court sets forth only the number of the ward and election district in which the witness resides. In the opinion of the court the omissions in the statement of witness render the petition fatally defective. Such a departure from the requirements of sections 135 and 148-a of the Election Law are so substantial as to invalidate the *198petition. (Matter of Dorsey v. Cohen, 268 N. Y. 620; Matter of Crosbie v. Cohen, 281 N. Y. 329; Matter of Boyarsky, 289 N. Y. 630; Matter of Hall v. Heffernan, 295 N. Y. 599; Matter of Young [Cheney], 29 N. Y. 682; Matter of Maurin v. Allis, 28 A D 2d 810, affd. 20 N Y 2d 671; 1 Gassman, Election Law, [2d ed.], §§ 41, 42.) Accordingly, the relief sought by the petitioner is granted.